UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1572


ROGER ELLIOTT,

                    Plaintiff - Appellant,

             v.

CHAIRMAN OF THE UNITED STATES MERIT SYSTEMS PROTECTION
BOARD; CHAIRMAN OF FEDERAL DEPOSIT INSURANCE CORPORATION,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-01443-CMH-MSN)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roger Elliott appeals the district court’s order accepting the recommendation of the

magistrate judge, denying Elliott’s motion for leave to file an amended complaint, and

dismissing the civil action. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Elliott v. Chairman,

U.S. Merit Sys. Prot. Bd., No. 1:17-cv-01443-CMH-MSN (E.D. Va. May 3, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                           2